NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
                                             
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
 
                               Argued January 23, 2019 
                              Decided February 15, 2019 
                                           
                                       Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          AMY J. ST. EVE, Circuit Judge 
 
 
No. 18‐2180 
 
CARRIE ANN PAUL,                            Appeal from the United States District 
      Plaintiff‐Appellant,                  Court for the Southern District 
                                            of Indiana, Terre Haute Division. 
                                             
      v.                                    No. 2:17‐cv‐00235‐MJD‐WTL 
                                             
NANCY A. BERRYHILL,                         Mark J. Dinsmore, 
Acting Commissioner of Social Security,     Magistrate Judge. 
      Defendant‐Appellee. 
 
                                     O R D E R 

       Carrie Paul suffers from several mental impairments. She applied for 
supplemental security income claiming disability based on a seizure disorder, anxiety, 
and polysubstance dependence, among other things. An administrative law judge 
concluded that she had moderate mental difficulties, but that she could work with 
certain limitations. The district court upheld that decision. She now contends that the 
ALJ improperly rejected the opinion of an agency psychologist and failed adequately to 
account for her mental impairments. We agree that the substantial evidence does not 
No. 18‐2180                                                                        Page  2 
 
support the ALJ’s findings, and so we remand this case to the agency for further 
proceedings. 
 
                                              I 
                                                
       Paul was 39 years old when she filed her application for benefits, alleging an 
onset date of February 1, 2013. She identified several ailments that prevented her from 
working: a spinal‐fusion surgery in 1983 with lumbar spondylolisthesis, scoliosis, 
schizoaffective disorder, seizure disorder, anxiety, and polysubstance dependence. 
Because Paul contests only the ALJ’s conclusions regarding her mental conditions, we 
limit our analysis to those conditions.   
 
       In connection with her application, Paul had a psychological consultative 
examination in April 2013 with Dr. Leah Powell, who concluded that Paul’s difficulties 
managing her behavior hindered her ability to work. Dr. Powell opined that “[s]he is 
impulsive, has difficulty making good decisions, and has difficulty controlling her own 
behavior” and that “[t]hese symptoms are contraindicated with work related activities.” 
Dr. Powell diagnosed schizoaffective disorder–bipolar type, generalized anxiety 
disorder, and alcohol abuse. Dr. Powell assigned a “Global Assessment of Function,” or 
GAF, of 51,1  indicating moderate symptoms or moderate difficulty in social or 
occupational functioning. AM. PSYCHIATRIC ASS’N, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994). She also observed that Paul’s mood 
was “tense,” and that she was “compromised” in managing her mood, anger, and her 
responsibilities in interpersonal relationships. During the exam, Paul discussed her 
depressed mood, irritability, difficulty concentrating and remembering, and sleep 
disturbances. She stated that she began treatment for her depression 20 years ago and 
experiences bipolar symptoms. Paul also said that she experienced daily panic attacks, 
chronic crying episodes, and visual hallucinations, delusions, and suicidal ideations. 
Though Paul showed “no evidence of distractibility,” Dr. Powell also reported Paul’s 
“difficulty with immediate memory and in her attending skills” and that her social 
judgment was compromised.   
 
       Agency psychologist Dr. Joseph Pressner reviewed Dr. Powell’s report and 
treatment records in July 2013. He noted Paul’s difficulties maintaining concentration, 

                                                 
1  This is a measure that is no longer recognized in the American Psychiatric Association’s DIAGNOSTIC 

AND STATISTICAL MANUAL OF MENTAL DISORDERS, but it was used regularly in social security disability 
hearings at the time of Paul’s proceedings. See Price v. Colvin, 794 F.3d 836, 839 (7th Cir. 2015). 
No. 18‐2180                                                                          Page  3 
 
persistence, or pace, but he concluded that she could work. He identified four areas in 
his mental residual‐capacity assessment in which Paul has moderate limitations: the 
ability to (1) understand and remember detailed instructions; (2) respond to detailed 
instructions; (3) maintain attention and concentration for long periods; and (4) perform 
activities within a schedule and maintain regular attendance. Yet he reported that 
despite her limitations in immediate memory and sustained attention, Paul “is 
cognitively capable of performing simple, repetitive work‐like tasks on a sustained 
basis at a reasonable pace without special considerations.”   
 
        After a referral from probation following a DUI charge, Paul began counseling in 
June 2014 with a behavioral health therapist. The therapist diagnosed polysubstance 
dependence and noted the possibility of bipolar disorder based on Paul’s history of 
manic behavior and depressive symptoms. She further recommended that Paul attend 
intensive outpatient therapy for substance abuse three times a week. The therapist 
observed that Paul’s mood was depressed and anxious but that her memory, 
orientation, and intellect were within normal limits. Paul is “often impulsive,” the 
therapist noted, and fails to think through consequences easily. At her first session, Paul 
stated that she cannot sleep because of her anxiety and feels sad daily, is constantly 
fatigued, and struggles getting out of bed, concentrating, and remaining focused. Paul 
lacks friends, the therapist said, because she does not trust others. The therapist also 
assessed a GAF of 60, demonstrating moderate difficulty in social or occupational 
functioning. AM. PSYCHIATRIC ASS’N, supra. Although Paul did not attend therapy 
regularly, the therapist observed that she was “highly distractible” and had difficulty 
maintaining focus.   
 
        Paul’s claim for disability benefits was denied initially and upon reconsideration, 
and so she proceeded to a hearing before an administrative law judge. Paul first 
testified about her daily activities, recounting that her husband and teenage children 
vacuum and do the laundry because those activities cause her pain. She primarily cooks 
microwaved meals for her family because she cannot stand at the stove. She then 
testified about her mental‐health limitations, particularly her difficulties with 
interpersonal relationships and maintaining focus. She said that she does not have any 
friends and her social interactions are limited to her family because being around others 
causes her stress. She also struggles to concentrate and gets off task easily. On days 
when she experiences bipolar episodes, she does not get up at all and remains in her 
room for days at a time without leaving or showering.   
 
No. 18‐2180                                                                            Page  4 
 
         A vocational expert (“VE”) testified that Paul had the capacity to work if the 
work adhered to specific mental‐health limitations. The ALJ asked the expert to 
consider a hypothetical claimant with Paul’s vocational background and education who 
had the mental capacity to perform “simple, routine, repetitive tasks” that do not 
require directing others, abstract thought, or planning; and would involve only “simple, 
work related decisions, and routine workplace changes.” The ALJ added that the 
claimant would require work that could be performed at a “flexible pace,” meaning that 
it is “free of production rate pace where there are no tandem tasks or teamwork or one 
production step that’s dependent upon the prior step.” And the job must entail only 
occasional interaction with the public, coworkers, or supervisors. The expert testified 
that, with these limitations and the relevant physical limitations, the person could work 
as a housekeeping cleaner, marker, routing clerk, microfilm document preparer, ampule 
sealer, and para‐mutual ticket checker.   
 
         Appling the familiar five‐step analysis, see 20 C.F.R. § 416.920(a), the ALJ 
concluded that Paul was not disabled. At Step 1, the ALJ determined that Paul had not 
engaged in substantial gainful employment since her onset date. At Step 2, the ALJ 
found that Paul’s remote spinal fusion with lumbar spondylolisthesis, scoliosis, 
schizoaffective disorder, seizure disorder, anxiety, and polysubstance disorder were 
severe impairments. At Step 3, he acknowledged that she had moderate difficulties in 
social functioning and concentration, persistence or pace because of her compromised 
memory, attention, thought processes, and judgment. But he found that she did not 
meet any of the agency’s listings for a presumptively disabling impairment. Between 
Steps 3 and 4, the ALJ then assigned a residual functional capacity (“RFC”) consistent 
with that of the hypothetical claimant he described to the VE. The ALJ attributed some 
of Paul’s symptoms to her medically determinable impairments, but found she 
overstated the intensity, persistence, and limiting effects of the symptoms. And the ALJ 
decided that the opinion evidence of the agency’s psychologist, Dr. Powell, warranted 
“little weight,” because it was a one‐time examination, not specific in terms of 
functioning, and was inconsistent with Paul’s daily activities and treatment records. 
Finally, at Step 5, the ALJ determined that Paul could not perform any past relevant 
work but could find other work in the national economy.   
 
         After the Appeals Council denied review, Paul sought judicial review. The 
parties agreed to have the case adjudicated by a magistrate judge, see 28 U.S.C. § 636(c), 
and he in turn upheld the ALJ’s decision. The judge concluded that the ALJ reasonably 
discounted Dr. Powell’s opinion because it was vague and conclusive, and that the 
ALJ’s RFC assessment appropriately incorporated Paul’s mental‐health limitations, 
No. 18‐2180                                                                      Page  5 
 
given Dr. Pressner’s opinion that Paul could perform simple tasks at a “reasonable pace 
without special considerations.” 
 
                                           II 

                                         A. Dr. Powell 
                                                
       Paul first contends that the ALJ improperly evaluated the opinion of the agency’s 
examining psychologist, Dr. Powell. She challenges each of the ALJ’s reasons for 
discounting Dr. Powell’s opinion (i.e., that it was a one‐time examination, was not 
specific in terms of functioning, and was inconsistent with Paul’s daily activities and 
treatment records). If fully credited, Dr. Powell’s opinion—that Paul’s mood disorder, 
impulsivity, and difficulties in interpersonal relationships are “contraindicated with 
work related activities”—suggests that Paul required a more restrictive RFC. 
 
       The ALJ’s decision to afford Dr. Powell’s opinion “little weight” is perplexing 
because, although an ALJ may discount the opinion of the agency’s examining 
physician when contrary evidence exists, see Beardsley v. Colvin, 758 F.3d 834, 839 
(7th Cir. 2014), Dr. Powell’s examining notes are consistent with Paul’s treatment 
records. Both Paul’s therapist and Dr. Powell reported that Paul had a depressed mood, 
experienced sleep disturbances because of anxiety, had difficulty with interpersonal 
relationships, concentration, and focus, and was impulsive, failing to think through the 
consequences. Both providers assigned GAF scores that indicated moderate difficulty in 
social or occupational functioning. 
 
       An ALJ may not discount the opinion of an examining physician without a valid 
explanation, see Beardsley, 758 F.3d at 839, and here the ALJ failed to support his 
decision. First, the ALJ wrongly discounted Dr. Powell’s opinion for being based on a 
one‐time examination when he gave “great weight” to non‐examining physician 
Dr. Pressner, whose opinion was based on a one‐time review of Paul’s mental‐health 
records (including a review of Dr. Powell’s own examining notes). Further, the agency’s 
regulations instruct that the medical opinion of an examining source, such as Dr. 
Powell, generally receives more weight than the medical opinion of a non‐examining 
source, such as Dr. Pressner. See 20 C.F.R. § 416.927(c)(1). A conclusion to the contrary 
requires a “good explanation for this unusual step,” Beardsley, 758 F.3d at 839, which the 
ALJ did not supply here.   
 
No. 18‐2180                                                                             Page  6 
 
        Second, the ALJ’s finding that Dr. Powell’s opinion “is vague and not specific in 
terms of functioning” is unsupported by the evidence. Again, the ALJ did not 
substantiate this finding. And Dr. Powell’s opinion was sufficiently specific: the six‐page 
narrative report recounted Paul’s performance on her mental‐status exam and included 
the doctor’s behavioral observations of Paul; included observations that Paul’s mood 
was tense, that she had symptoms associated with bipolar disorder like “mood swings, 
depressed mood, irritability, racing thoughts, and difficulty concentrating and 
remembering”; and contained explicit findings that Paul had difficulty with her 
immediate memory and in her attending skills, had a compromised mood due to her 
schizoaffective disorder, and that “work related activities” were “contraindicated” with 
her difficulty managing her behavior and her responsibilities in interpersonal 
relationships. In any case, if the ALJ believed that Dr. Powell’s opinion was deficient, 
the ALJ should have sought additional clarification from Dr. Powell before discounting 
it outright. See 20 C.F.R. § 416.919p; Simila v. Astrue, 573 F.3d 503, 516 (7th Cir. 2009). 
 
        We are also unimpressed with the final two reasons the ALJ gave for rejecting 
Dr. Powell’s opinion—that the opinion deserved little weight because “the claimant was 
not consistent with attending her mental health therapy, and she continues to be able to 
take care of a household, including her two children.” Regarding the former, the ALJ 
does not explain why Paul’s inconsistent attendance at her therapy sessions provides a 
reasonable basis to discount the examining physician’s opinion. Moreover, ALJs 
assessing mental illness and bipolar disorder must consider possible alternative 
explanations before racing to conclusions about noncompliance with medical directives. 
See Jelinek v. Astrue, 662 F.3d 805, 814 (7th Cir. 2011) (stating that bipolar disorder is “by 
nature episodic and admits to regular fluctuations even under proper treatment” so 
ALJs must consider alternative explanations before determining that non‐compliance 
supports an adverse credibility inference). And Paul’s ability to maintain her 
household, by performing simple chores, does not indicate a capacity to work full‐time. 
See Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013). Paul’s family, including her two 
teenage children, do the household chores such as laundry and vacuuming. And even 
though Paul sometimes cooks using the microwave, she testified that during bad 
periods she does not leave her room for consecutive days.   
 
                      B. Limitations in concentration, persistence, or pace 
         
        In her second argument, Paul contends that the ALJ erred in his RFC assessment 
when he failed to account for his own findings of moderate limitations in concentration, 
persistence, or pace. This flawed RFC, she adds, tainted the hypothetical question that 
No. 18‐2180                                                                            Page  7 
 
he posed to the VE. To the extent that the RFC refers to “simple, routine, repetitive 
tasks,” Paul says that these limitations are insufficient to encompass her difficulties 
maintaining her focus and concentration. Further, she asserts that the reference in the 
RFC to “flexible pace”—as tasks that exclude “production rate pace” or “tandem tasks 
or teamwork where one production step is dependent on the prior step”—also does not 
adequately address her difficulties, because it fails to specify the particular pace at 
which she can work.   
 
        Paul’s challenge to the RFC is well‐taken. Though an RFC assessment need not 
recite the precise phrase “concentration, persistence, or pace,” any alternative phrasing 
must clearly exclude those tasks that someone with the claimant’s limitations could not 
perform. See Moreno v. Berryhill, 882 F.3d 722, 739 (7th Cir. 2018), as amended on reh’g 
(Apr. 13, 2018); O’Connor‐Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010). Paul’s 
ability to learn routine, unskilled tasks does not address whether she can also maintain 
the concentration and focus needed to sustain her performance of that task for an 
extended period. See Moreno, 882 F.3d at 730. The RFC and the hypothetical question 
here exclude complex tasks that require higher‐level thinking but do not acknowledge 
Paul’s moderate limitations with following a schedule and sticking to a given task. And 
the ALJ’s reference to “flexible pace” is insufficient to account for Paul’s difficulties 
maintaining focus and performing activities within a schedule, because the reference 
excludes only production‐pace employment. See Varga v. Colvin, 794 F.3d 809, 815 (7th 
Cir. 2015). Without more, the VE cannot determine whether someone with Paul’s 
limitations could maintain the proposed pace or what the proposed pace even is. See id.   
 
        Thus, because the ALJ failed to provide sufficient reasons to discount 
Dr. Powell’s opinion, and because the hypothetical questions to the vocational expert 
did not capture Paul’s difficulties with attention and concentration, we VACATE the 
district court’s judgment and REMAND this case to the Social Security Administration 
for further proceedings.